Corrected Notice of Allowability
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yong S. Choi (Registration Number 43,324) on 27 December 2021.
The application has been amended as follows: this listing of claims will replace all prior versions, and listings, of claims in the application. Other claims will remain same as the prior versions.

23. (Currently Amended) The device of claim 22,
wherein in response to transmitting the portion of the components for the service, the signaling information further includes essential information representing whether the first set of components in the first broadcast stream is the essential portion of the service[[,]] or not. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 15 and 21 is the inclusion of the limitation, " wherein the signaling information includes a first BSID representing a first broadcast stream in which a first set of components of the service is delivered, a service ID representing the service, a major channel number of the service, a minor channel number of the service and other BSID information, the other BSID information includes a second BSID representing a second broadcast stream for the service and type information representing a type of a second set of components delivered in the second broadcast 
The primary reason for the allowance of the Claims 18 and 24 is the inclusion of the limitation, " receiving the broadcast signals including components for a service and signaling information for the service, wherein the portion of the components for the service or the duplicate of the components for the service is delivered via multiple RF channels, wherein the signaling information includes a first BSID representing a first broadcast stream in which a first set of components of the service is delivered, a service ID representing the service, a major channel number of the service, a minor channel number of the service and other BSID information, the other BSID information includes a second BSID representing a second broadcast stream for the service and type information representing a type of a second set of components delivered in the second broadcast stream, the type of the second set of components is either a portion of the service components for the service or a duplicate of the service components for the service" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 18 and 24.
Deshpande (US 2018/0048408) discloses “broadcast_stream_id” (par. 271), “service_id” (par. 277), “major_channel_number” (par. 283), and “minor_channel_number” (par. 284).
ATSC Candidate Standard: Signaling, Delivery, Synchronization, and Error Protection (A/331)”, Doc. S33-174r1; January 5, 2016 listed in IDF filed on 22 June 2020 discloses “It is identified by a PLP identifier (PLPID), which is unique within the Broadcast Stream it belongs to” (page 13) and “@bsid – 
Oh et al. (WO 2015/156625) listed in the IDS filed on 22 June 2020 discloses “service_id” (par. 753)”, “broadcast_id” (par. 776), “major channel number and minor channel number” (par. 880).
Kwak et al. (US 2016/0226939) discloses “@serviceId may correspond to a globally unique URI that can identify a unique service within the range of the BSID” (par. 1383) and “@svcID indicates the ID of a service, and this field may match with the service_id field of the SLT (FIT)” (par. 1399).
Lee et al. (US 2016/0234355) discloses “The physical layer pipe identifier descriptor may further include BSID information in addition to PLP ID information” (par. 421) and “@service_id may indicate a service ID of a service that a corresponding neighboring transmitter is transmitting” (par. 1935).
Lee et al. (US 2016/0234532) discloses “The physical layer pipe identifier descriptor may further include BSID information in addition to PLP ID information” (par. 413).
Kwak et al. (US 2016/0241924) discloses “The physical layer pipe identifier descriptor may further include BSID information in addition to PLP ID information” (par. 390).
Yang et al. (US 2016/0255394) discloses “The physical layer pipe identifier descriptor may further include BSID information in addition to PLP ID information” (par. 325). 
Deshpande (US 2019/0261253 having provisional application No. 62/417,186) discloses “@type--When value is set to "1", this indicates that the Broadcast Stream identified by OtherBsid is a duplicate of this service. When value is set to "2", this indicates that this service element represents a portion of a service that has components in the Broadcast Stream identified by broadcast stream identifier OtherBsid and service identifier value equal to @serviceId attribute of the parent Service element” (par. 356), however, the effectively filed date, 11/3/2016, is later than the effective filing date, 10/20/2016, of instant application.

Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 16, 17, 19, 20, 22, 23, 25, and 26 depending on claims 15, 18, 21, and 24 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466